DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a molding material, classified in C08G59/4021, C08J2363/02, or C08J2363/04.
II. Claim 15-16, drawn to a fiber-reinforced composite article prepared by curing the molding material according to claim 1, classified in C08J 5/04.
III. Claim 17, drawn to a method for preparing a fiber-reinforced composite article, classified in C08J 5/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a molding material for polymerizing the epoxy resin without curing the molding material, or a molding material for injecting the molding material into a crack in a plastic article to seal the crack, or a molding material for encapsulating a semiconductor with the molding material. The inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the molding material of claim 1 comprises an epoxy resin, an epoxy resin curing agent, and an unsaturated fatty acid ester compound, which are not necessarily present in the fiber-reinforced composite article of claim 15 because it is prepared by curing the molding material according to claim 1, which can result in the epoxy resin and the epoxy resin curing agent being consumed in a curing reaction. Also, the fiber-reinforced composite article of claim 15 is prepared by curing the molding material according to claim 1, which comprises an epoxy resin, an epoxy resin curing agent, and an unsaturated fatty acid ester compound, which means that the fiber-reinforced composite article of claim 15 comprises a reaction product of the epoxy resin and the epoxy resin curing agent, which is not necessarily present in the molding material according to claim 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as a method comprising allowing the molding material according to claim 1 to cure without compressing the molding material.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as a method comprising allowing the molding material according to claim 1 to cure without compressing the molding material. Also, the process as claimed can be used to make another and materially different product because method of claim 17 does not require the molding material according to claim 1 to be cured, and the fiber-reinforced composite article according to claim 15 requires a fiber-reinforced composite article prepared by curing the molding material according to claim 1.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions, in some cases, have separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), such as searching different classes/subclasses, or employing different search queries since the inventions are independent or distinct from each other as explained above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Toyomi Ohara on 08/26/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 108264727 A, cited in IDS, machine translation in English used for citation, made of record on 03/26/2021).
Regarding claims 1-3, 6, 10, and 12-14, Zhou teaches a resin mixture comprising 18 g of bisphenol A liquid epoxy resin, 8 g of dicyandiamide curing agent, 6 g of 2,4 methyl dimethyl urea accelerator, 12 g of bisphenol A type semi-solid epoxy resin, 18 g of bisphenol A type solid epoxy resin, 38 g of a novolac epoxy resin, and 6 g of internal mold release agent that is BYK-9912 from BYK Chemical [0064-0067], wherein the resin mixture is preheated, the preheated resin is transferred to a two-layer release paper, the resin is pressed into a 0.4 mm sheet with a two-roll mill, a layer of release paper is teared, a layer of glass fiber cloth is laid on the resin sheet, flattened, cut to fit dimensions to get an epoxy prepreg, placing the obtained epoxy resin prepreg in a mold, placing the mold in a press to be exhausted, and molding the mold to be solidified to obtain a composite material plate that is cured, wherein the curing temperature is 150°C and time is 4 minutes [0089-0092]. The specification of the instant application recites that BYK-P9912, manufactured by BYK Chemie Japan, has a melting point of -27°C and has an average number of unsaturated fatty acid, oleic acid, ester moieties of 2.2 [0065]. Therefore, Zhou’s teachings read on a molding material comprising a reinforcing fiber substrate impregnated with an epoxy resin composition comprising an epoxy resin, an epoxy resin curing agent, and an unsaturated fatty acid ester compound having a melting point or pour point of -27°C as claimed in claim 1, wherein the unsaturated fatty acid ester compound comprises an oleic acid ester compound as claimed in claim 2, wherein an average number of unsaturated fatty acid ester moieties per molecule of the unsaturated fatty acid ester compound is 2.2 as claimed in claim 3, wherein the unsaturated fatty acid ester compound comprises an internal mold release agent as claimed in claim 6, wherein the epoxy resin comprises a bisphenol A type epoxy resin, a phenol novolac epoxy resin, or a glycidyl ether epoxy resin as claimed in claim 10, wherein the curing agent for epoxy resin comprises an dicyandiamide compound as claimed in claim 12, wherein the unsaturated fatty acid ester compound has -27 °C of a melting point or a pour point as claimed in claim 13, wherein the unsaturated fatty acid ester compound comprises an ester compound of an unsaturated fatty acid with a multivalent alcohol as claimed in claim 14.
Regarding claim 8, the Office recognizes that all of the claimed physical properties are not positively taught by Zhou, namely wherein the epoxy resin composition is curable within 7 minutes at 140°C. However, Zhou teaches all of the claimed ingredients, amounts, process steps, and process conditions of the molding material according to claims 1-3, 6, 10, and 12-14, and the epoxy resin composition recited in claim 1 as explained above. Furthermore, the specification of the instant application recites that the epoxy resin composition contained in the molding material of the present invention is curable preferably within 7 minutes at 140°C [0017]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition of Zhou. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Zhou, namely wherein the epoxy resin composition is curable within 5 minutes at 140°C. However, Zhou teaches all of the claimed ingredients, amounts, process steps, and process conditions of the molding material according to claims 1-3, 6, 10, and 12-14, and the epoxy resin composition recited in claim 1 as explained above. Furthermore, the specification of the instant application recites that the epoxy resin composition contained in the molding material of the present invention is curable preferably within 7 minutes at 140°C, and more preferably within 5 minutes at 140°C [0017]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition of Zhou. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al. (EP 3747936 A1, cited in IDS) as evidenced by Covalent Chemical (Covalent Chemical, https://www.covalentchemical.com/chemical-distributor/pentaerythritol-tetraoleate-supplier-10610.aspx, accessed 09/01/2022).
Regarding claims 1-4, 6, 10-11, and 13-14, Oka teaches a fiber-reinforced shaped article in which a reinforcing fiber bundle aggregate form of a plurality of reinforcing fiber bundles converged that is impregnated with an epoxy resin composition, wherein the epoxy resin composition comprises aminophenol type epoxy resin, two kinds of acid anhydrides [0025, 0027] that are curing agents [0056], and a release agent [0025, 0027] that is pentaerythritol tetraoleate [0072], wherein the resin-impregnated fiber base material is pultruded into a prescribed shape [0027], wherein the reinforcing fiber bundle aggregate formed of converged reinforcing fiber bundles is impregnated with the resin composition is passed through a pultrusion region, whereby the resin-impregnated fiber base material is pultruded into a prescribed shape [0037]. Covalent Chemical provides evidence that pentaerythritol tetraoleate has a melting point that is at a max value of -20 °C (p. 1-2). Oka’s teachings read on a molding material comprising a reinforcing fiber substrate impregnated with an epoxy resin composition comprising an epoxy resin, an epoxy resin curing agent, and an unsaturated fatty acid ester compound having a melting point or pour point of -20°C as claimed in claim 1, wherein the unsaturated fatty acid ester compound comprises an oleic acid ester compound as claimed in claim 2, wherein an average number of unsaturated fatty acid ester moieties per molecule of the unsaturated fatty acid ester compound is 4.0 as claimed in claim 3, wherein the average number of ester moieties of an unsaturated fatty acid per molecule of the unsaturated fatty acid ester compound is 4.0 as claimed in claim 4, wherein the unsaturated fatty acid ester compound comprises an internal mold release agent as claimed in claim 6, wherein the epoxy resin comprises a glycidyl amine epoxy resin, or a glycidyl ether epoxy resin as claimed in claim 10, wherein the curing agent for epoxy resin comprises an acid anhydride compound as claimed in claim 11, wherein the unsaturated fatty acid ester compound has -20 °C of a melting point or a pour point as claimed in claim 13, wherein the unsaturated fatty acid ester compound comprises an ester compound of an unsaturated fatty acid with an aliphatic alcohol or an ester compound of an unsaturated fatty acid with a multivalent alcohol as claimed in claim 14.
Regarding claim 5, Oka teaches that the blending quantity of the release agent [0074] that is pentaerythritol tetraoleate [0072] is 0.1 to 8 parts by mass or 0.2 to 6 parts by mass per 100 parts by mass of the aminophenol type epoxy resin [0074], which reads on wherein a content of the unsaturated fatty acid ester compound is from 0.1 to 8 parts by mass with respect to 100 parts by mass of the epoxy resin, which reads on the claimed content with sufficient specificity.
Regarding claim 7, Oka teaches that the plurality of reinforcing fiber bundles [0025, 0027] is carbon fiber [0080] in the form of twisted yarns, untwisted yarns, or twistless yarns [0082] and contains filaments [0083], which reads on wherein a reinforcing fiber in the reinforcing fiber substrate is a continuous fiber as claimed.
Regarding claim 8, the Office recognizes that all of the claimed physical properties are not positively taught by Oka, namely wherein the epoxy resin composition is curable within 7 minutes at 140°C. However, Oka teaches all of the claimed ingredients, amounts, process steps, and process conditions of the molding material according to claims 1-7, and the epoxy resin composition recited in claim 1 as explained above. Furthermore, the specification of the instant application recites that the epoxy resin composition contained in the molding material of the present invention is curable preferably within 7 minutes at 140°C [0017]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition of Oka. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Oka, namely wherein the epoxy resin composition is curable within 5 minutes at 140°C. However, Oka teaches all of the claimed ingredients, amounts, process steps, and process conditions of the molding material according to claims 1-7, and the epoxy resin composition recited in claim 1 as explained above. Furthermore, the specification of the instant application recites that the epoxy resin composition contained in the molding material of the present invention is curable preferably within 7 minutes at 140°C, and more preferably within 5 minutes at 140°C [0017]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition of Oka. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 108264727 A, cited in IDS, machine translation in English used for citation, made of record on 03/26/2021) as applied to claim 1.
Regarding claim 5, Zhou teaches the molding material according to Claim 1 as explained above. Zhou teaches that the resin mixture comprises 18 g of bisphenol A liquid epoxy resin, 8 g of dicyandiamide curing agent, 6 g of 2,4 methyl dimethyl urea accelerator, 12 g of bisphenol A type semi-solid epoxy resin, 18 g of bisphenol A type solid epoxy resin, 38 g of a novolac epoxy resin, and 6 g of internal mold release agent that is BYK-9912 from BYK Chemical [0064-0067], which reads on wherein a content of the unsaturated fatty acid ester compound is 7.0 parts by mass with respect to 100 parts by mass of the epoxy resin as claimed. The content of the unsaturated fatty acid ester compound is based on the calculation 6 / (18 + 12 + 18 + 38) * 100 = 7.0. Zhou teaches, in another embodiment, that the content of the internal release agent may be 4 to 10 parts by weight based on 100 parts by weight of the total weight of the epoxy resin system [0038], wherein the epoxy resin system comprises a bisphenol A liquid epoxy resin, a bisphenol A semi-solid and/or solid epoxy resin, a novolac epoxy resin, a curing agent, and an accelerator [0008], which suggest modifying the amount of Zhou’s internal mold release agent that is BYK-9912 from BYK Chemical to be from 4 to 10 g per 100 g of Zhou’s bisphenol A liquid epoxy resin, Zhou’s dicyandiamide curing agent, Zhou’s 2,4 methyl dimethyl urea accelerator, Zhou’s bisphenol A type semi-solid epoxy resin, Zhou’s bisphenol A type solid epoxy resin, and Zhou’s novolac epoxy resin. The total amount of Zhou’s bisphenol A liquid epoxy resin, Zhou’s bisphenol A type semi-solid epoxy resin, Zhou’s bisphenol A type solid epoxy resin, and Zhou’s novolac epoxy resin is (18 g + 12 g + 18 g + 38 g) per (18 g + 8 g + 6 g + 12 g + 18 g + 38 g + 6 g) of Zhou’s bisphenol A liquid epoxy resin, Zhou’s dicyandiamide curing agent, Zhou’s 2,4 methyl dimethyl urea accelerator, Zhou’s bisphenol A type semi-solid epoxy resin, Zhou’s bisphenol A type solid epoxy resin, and Zhou’s novolac epoxy resin, which is 86 g per 106 g. Therefore, the amount of Zhou’s internal mold release agent that is BYK-9912 from BYK Chemical would be from 4.9 to 12.3 g per 100 g of Zhou’s bisphenol A liquid epoxy resin, Zhou’s bisphenol A type semi-solid epoxy resin, Zhou’s bisphenol A type solid epoxy resin, and Zhou’s novolac epoxy resin, which would read on wherein a content of the unsaturated fatty acid ester compound is from 4.9 to 12.3 parts by mass with respect to 100 parts by mass of the epoxy resin. The amount is based on the calculations 4 g / 100 g * 106 g / 86 g * 100 = 4.9 and 10 g / 100 g * 106 g / 86 g * 100 = 12.3. 
Zhou does not teach a specific embodiment wherein a content of the unsaturated fatty acid ester compound is from 0.05 to 5 parts by mass with respect to 100 parts by mass of the epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Zhou’s internal mold release agent that is BYK-9912 from BYK Chemical to be from 4.9 to 5.0 g per 100 g of Zhou’s bisphenol A liquid epoxy resin, Zhou’s bisphenol A type semi-solid epoxy resin, Zhou’s bisphenol A type solid epoxy resin, and Zhou’s novolac epoxy resin, which would read on wherein a content of the unsaturated fatty acid ester compound is from 4.9 to 5 parts by mass with respect to 100 parts by mass of the epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing production efficiency of Zhou’s composition and for minimizing a need for Zhou’s mold to be sprayed at a high temperature because Zhou teaches that the resin mixture comprises 18 g of bisphenol A liquid epoxy resin, 8 g of dicyandiamide curing agent, 6 g of 2,4 methyl dimethyl urea accelerator, 12 g of bisphenol A type semi-solid epoxy resin, 18 g of bisphenol A type solid epoxy resin, 38 g of a novolac epoxy resin, and 6 g of internal mold release agent that is BYK-9912 from BYK Chemical [0064-0067], that in order to further improve the production efficiency, the epoxy resin composition may further include an auxiliary material containing an internal mold release agent [0038], that by adding an internal mold release agent, it is possible to realize that the mold does not need to be sprayed at a high temperature [0038], that in another embodiment, the content of the internal release agent may be 4 to 10 parts by weight based on 100 parts by weight of the total weight of the epoxy resin system [0038], and that the epoxy resin system comprises a bisphenol A liquid epoxy resin, a bisphenol A semi-solid and/or solid epoxy resin, a novolac epoxy resin, a curing agent, and an accelerator [0008], which means that the amount of Zhou’s internal mold release agent that is BYK-9912 from BYK Chemical in g per 100 g of Zhou’s bisphenol A liquid epoxy resin, Zhou’s bisphenol A type semi-solid epoxy resin, Zhou’s bisphenol A type solid epoxy resin, and Zhou’s novolac epoxy resin would have affected production efficiency of Zhou’s composition and a need for Zhou’s mold to be sprayed at a high temperature.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767